 


109 HR 2746 IH: To amend title XVIII of the Social Security Act to ensure that benefits under part D of such title have no impact on benefits under other Federal programs.
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2746 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Holt introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to ensure that benefits under part D of such title have no impact on benefits under other Federal programs. 
 
 
1.Benefits under the medicare drug program have no impact under other Federal programs 
(a)In generalSection 1860D–42 of the Social Security Act (42 U.S.C. 1395w–152) is amended by adding at the end the following new subsection: 
 
(c)Benefits have no impact on benefits under other Federal programsBenefits under this part, including the availability of negotiated prices under this part and premium and cost-sharing subsidies under section 1860D–14, shall not be treated as benefits or otherwise taken into account in determining an individual’s eligibility for, or the amount of benefits under, any other Federal program.. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of section 101(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2071). 
 
